       Case 2:21-cv-01186-DMC Document 10 Filed 08/04/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHAUNSE JACKSON,                                  No. 2:21-CV-1186-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    J. PICKETT, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s complaint, ECF No. 1.

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
       Case 2:21-cv-01186-DMC Document 10 Filed 08/04/21 Page 2 of 5


 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the Court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff names the following as defendants, who are prison officials at High

 9   Desert State Prison (HDSP): (1) J. Pickett, the prison warden; (2) Hueso, a correctional officer;

10   (3) Spinelli, a correctional officer; (4) Eadi, a cook; and (5) Silva, a cook. See ECF No. 1, pgs. 1,

11   3. Plaintiff alleges that, on August 7, 2020, he was threatened with disciplinary action if he

12   refused to go to his work assignment in the C-Facility dining hall. See id. at 3. Plaintiff states

13   that he had already shown correctional officers that he had a “medical lay in” excusing him from

14   his job assignment. See id. According to Plaintiff, the lay-in was issued as a result of a knee

15   injury he sustained earlier while working in the dining hall. See id. It appears that Plaintiff was

16   nonetheless required to attend his job assignment where he re-injured his knee. See id. at 4.

17   Plaintiff alleges that he would not have re-injured his knee if staff had honored the medical lay-in,

18   which they did not. See id. Plaintiff claims that, because of the threat of disciplinary action, he

19   attended his work assignment despite the lay-in. See id.

20
21                                            II. DISCUSSION

22                  Plaintiff’s complaint suffers from a key defect in that he has not explained how

23   any of the named defendants, at least one of whom holds a supervisory role as the prison warden,

24   was personally involved in the claimed constitutional violation. Plaintiff will be provided an

25   opportunity to amend and, in doing so, should keep in mind the following legal principles.

26   ///
27   ///

28   ///
                                                        2
       Case 2:21-cv-01186-DMC Document 10 Filed 08/04/21 Page 3 of 5


 1          A.      Causal Link

 2                  To state a claim under 42 U.S.C. § 1983, the plaintiff must allege an actual

 3   connection or link between the actions of the named defendants and the alleged deprivations. See

 4   Monell v. Dep’t of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A

 5   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of

 6   § 1983, if he does an affirmative act, participates in another's affirmative acts, or omits to perform

 7   an act which he is legally required to do that causes the deprivation of which complaint is made.”

 8   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Vague and conclusory allegations

 9   concerning the involvement of official personnel in civil rights violations are not sufficient. See

10   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Rather, the plaintiff must set forth

11   specific facts as to each individual defendant’s causal role in the alleged constitutional

12   deprivation. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988).

13          B.      Supervisor Liability

14                  Supervisory personnel are generally not liable under § 1983 for the actions of their

15   employees. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (holding that there is no

16   respondeat superior liability under § 1983). A supervisor is only liable for the constitutional

17   violations of subordinates if the supervisor participated in or directed the violations. See id. The

18   Supreme Court has rejected the notion that a supervisory defendant can be liable based on

19   knowledge and acquiescence in a subordinate’s unconstitutional conduct because government

20   officials, regardless of their title, can only be held liable under § 1983 for his or her own conduct
21   and not the conduct of others. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Supervisory

22   personnel who implement a policy so deficient that the policy itself is a repudiation of

23   constitutional rights and the moving force behind a constitutional violation may, however, be

24   liable even where such personnel do not overtly participate in the offensive act. See Redman v.

25   Cnty of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (en banc).

26   ///
27   ///

28   ///
                                                        3
       Case 2:21-cv-01186-DMC Document 10 Filed 08/04/21 Page 4 of 5


 1                  When a defendant holds a supervisory position, the causal link between such

 2   defendant and the claimed constitutional violation must be specifically alleged. See Fayle v.

 3   Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir.

 4   1978). Vague and conclusory allegations concerning the involvement of supervisory personnel in

 5   civil rights violations are not sufficient. See Ivey, 673 F.2d at 268. “[A] plaintiff must plead that

 6   each Government-official defendant, through the official’s own individual actions, has violated

 7   the constitution.” Iqbal, 662 U.S. at 676.

 8

 9                                          III. CONCLUSION

10                  Because it is possible that the deficiencies identified in this order may be cured by

11   amending the complaint, Plaintiff is entitled to leave to amend prior to dismissal of the entire

12   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

13   informed that, as a general rule, an amended complaint supersedes the original complaint. See

14   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

15   amend, all claims alleged in the original complaint which are not alleged in the amended

16   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

17   Plaintiff amends the complaint, the Court cannot refer to the prior pleading in order to make

18   Plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

19   complete in itself without reference to any prior pleading. See id.

20                  If Plaintiff chooses to amend the complaint, Plaintiff must demonstrate how the
21   conditions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

22   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

23   each named defendant is involved, and must set forth some affirmative link or connection

24   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

25   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

26   ///
27   ///

28   ///
                                                        4
       Case 2:21-cv-01186-DMC Document 10 Filed 08/04/21 Page 5 of 5


 1                   Finally, Plaintiff is warned that failure to file an amended complaint within the

 2   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

 3   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

 4   with Rule 8 may, in the Court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

 5   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

 6                   Accordingly, IT IS HEREBY ORDERED that:

 7                   1.       Plaintiff’s complaint is dismissed with leave to amend; and

 8                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

 9   service of this order.

10

11   Dated: August 4, 2021
                                                             ____________________________________
12                                                           DENNIS M. COTA
13                                                           UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         5
